Citation Nr: 0030228	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-48 401	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for defective hearing, 
currently evaluated as 10 percent disabling.

2.  Whether the reduction of a 10 percent rating for 
residuals of eczema of the hands, feet, and trunk, with a 
history tinea pedis, to a noncompensable (zero percent) 
evaluation, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran had verified active service from September 1950 
to October 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) following decisions by the RO in Winston-
Salem, North Carolina.

This case was previously before the Board in February 1999, 
when it was remanded to the RO for further development.  The 
case was returned to the Board in October 2000, and the 
veteran's representative submitted a written brief in 
November.


FINDINGS OF FACT

1.  By a decision entered in February 1992, the RO denied the 
veteran's claim for an increased (compensable) rating for 
defective hearing.  The RO notified the veteran of its 
decision, and of his appellate rights, by a letter dated on 
February 27, 1992.  He filed a notice of disagreement (NOD) 
on March 31, 1992, and the RO mailed him a supplemental 
statement of the case (SSOC) on December 3, 1992.  The only 
communication the veteran thereafter filed with the RO prior 
to March 1, 1993, was a letter, received at the RO on 
December 30, 1992.  The letter contained no specific 
allegations as to why the zero percent (noncompensable) 
rating assigned for defective hearing was in error, and 
contained no request for an extension of the time for filing 
a substantive appeal.  The veteran and his representative 
were informed of the problems with his appeal by way of the 
Board's February 1999 remand, and they were notified by the 
RO later that same month of their right to present written 
and oral argument on the matter of adequacy and timeliness.
 
2.  By a decision entered in June 1996, the RO implemented a 
proposal to reduce the veteran's rating for residuals of 
eczema of the hands, feet, and trunk, with a history of tinea 
pedis, from 10 to zero percent.  The RO notified the veteran 
of its decision, and of his appellate rights, by a letter 
dated on July 12, 1996.  He filed a NOD on October 2, 1996, 
and the RO mailed him a statement of the case (SOC) on 
October 21, 1997.  No further communication was received from 
the veteran until January 2, 1998, when the RO received a 
blank VA Form 9.


CONCLUSIONS OF LAW

1.  A timely and adequate substantive appeal was not received 
with respect to a February 1992 decision by the RO that 
denied the veteran's claim for an increased (compensable) 
rating for defective hearing.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302(b), 
20.303, 20.305, 20.306 (1999).

2.  A timely substantive appeal was not received with respect 
to a June 1996 decision by the RO that implemented a proposal 
to reduce the veteran's rating for residuals of eczema of the 
hands, feet, and trunk, with a history of tinea pedis, from 
10 to zero percent.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303, 20.305, 
20.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal to the Board is initiated by filing a NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1999).  Then, after a SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(1999). 

A substantive appeal can be set forth on VA Form 9 (Appeal to 
Board of Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to the errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 20.202 (1999).  To be considered 
timely, the substantive appeal must be filed within 60 days 
from the date that the AOJ mails the SOC to the appellant, 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, or within the extended time limits prescribed 
pursuant to a timely filed request for extension of time.  
38 C.F.R. §§ 20.302(b), 20.303 (1999).  If the claimant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 
Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992).  Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).

Decisions as to the adequacy of allegations of error of fact 
or law in a substantive appeal are made by the Board.  
38 C.F.R. § 20.203 (1999).  When the Board raises the issue 
of adequacy of a substantive appeal, the appellant and his 
representative must be given notice of the issue, and must be 
given a period of 60 days following the date on which such 
notice is mailed to present written argument or to request a 
hearing to present oral argument on the question.  The date 
of the mailing of the notice will be presumed to be the same 
as the date of the letter of notification.  Id.

With regard to extensions of time, VA regulations provide 
that the period for filing a substantive appeal may be 
extended for good cause.  38 C.F.R. § 20.303 (1999).  The 
request for an extension must be in writing, and must be made 
prior to the expiration of the time limit for filing which 
would otherwise apply.  Id.

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded and 
the last day included.  38 C.F.R. § 20.305(b) (1999).  Where 
the time limit would expire on a Saturday, Sunday, or a legal 
holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (1999).

A substantive appeal postmarked prior to the expiration of 
the applicable time limit will be accepted as having been 
timely filed.  38 C.F.R. § 20.305(a) (1999).  In the event 
that the postmark is not of record, VA regulations provide 
that the postmark date will be presumed to be five days prior 
to the date of receipt of the document by VA.  Id.  In 
calculating the five-day period, Saturdays, Sundays, and 
legal holidays are excluded.  Id.

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that a timely and adequate 
substantive appeal was not received with respect to the 
February 1992 decision by the RO that denied the veteran's 
claim for an increased (compensable) rating for defective 
hearing.  The record shows that the RO notified the veteran 
of that decision, and of his appellate rights, by a letter 
dated on February 27, 1992; that the RO received a letter and 
VA Form 9 from the veteran on March 31, 1992 (apparently 
accepted by the RO as a NOD); and that the RO mailed him a 
SSOC on December 3, 1992.  Under applicable law, he had until 
no later than March 1, 1993, to file a substantive appeal or 
to request an extension of the time to do so.  (Because 
February 27, 1993, was a Saturday, the deadline for filing 
was Monday, March 1, 1993.)  The only communication the 
veteran filed with the RO prior to that date was a letter, 
received at the RO on December 30, 1992.  That letter, which 
contains no specific allegations as to why the zero percent 
(noncompensable) rating assigned for defective hearing was in 
error, does not satisfy the requirements for a substantive 
appeal.  See 38 C.F.R. § 20.202 (1999).  The veteran and his 
representative were informed of this deficiency by way of the 
Board's February 1999 remand, and they were notified by the 
RO later that same month of their right to present written 
and oral argument on the matter of adequacy and timeliness.  
They have been given more than 60 days within which to 
respond, but have provided no additional evidence or argument 
to show that an adequate and timely substantive appeal was 
filed.  Accordingly, and because the veteran's December 1992 
letter did not contain a request for an extension of the time 
for filing a substantive appeal, it is the Board's conclusion 
that no timely and adequate substantive appeal was received 
with respect to the February 1992 decision by the RO that 
denied the claim for an increased rating for defective 
hearing.

The Board also finds that a timely substantive appeal was not 
received with regard to the RO's June 1996 decision, which 
implemented a proposal to reduce the veteran's rating for 
residuals of eczema of the hands, feet, and trunk, with a 
history tinea pedis, from 10 to zero percent.  In that 
regard, the record shows that the RO mailed notification of 
that decision to the veteran on July 12, 1996; that the RO 
received a NOD from him on October 2, 1996; and that the RO 
mailed a SOC to him on October 21, 1997.  Under the above-
cited law and regulations, he had until December 22, 1997, to 
file a substantive appeal or request an extension of time.  
(Because the 60th day from October 21, 1997, was Saturday, 
December 20, 1997, the deadline for filing was Monday, 
December 22, 1997.)  However, no further communication was 
received from the veteran until January 2, 1998, when the RO 
received a blank VA Form 9.  Even assuming that the blank VA 
Form 9 could constitute an adequate substantive appeal, and 
applying the "postmark rule" and excluding legal holidays 
from the time computation, his January 2, 1998, submission 
can be deemed to have been filed no earlier than December 24, 
1997-two days after the applicable deadline.  Consequently, 
it is the Board's conclusion that the appeal was untimely.

For the foregoing reasons, the Board finds that timely and/or 
adequate substantive appeals were not received with respect 
to the decisions here in question.  The appeal of those 
decisions must therefore be dismissed.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

